                                 _______________..
Probati on Fa nn No. 35                                Report and Order Terminating Probation /
( 1/92)                                                                     Supervised Release

                                                                     -
                                  UNITED STATES DISTRICT COURT
                                             for the
                                 SOUTHERN DISTRICT OF NEW YOR             ELECTRONICALLY FILED
                                                                         DOC #: _ _ _      --,,-t-+-.:......
          UNITED STA TES OF AMERICA                                      DATEFrLED:         5 IK~ ;I
                            V.                     Docket No. 0208 1: 14CR00546

                    Nicomedes Frasqueri


       On June 05, 2019, the above named was placed on Supervised Release for a period of 48
Months. He has complied with the rules and regulations of Supervised Release and is no longer in
need of supervision. It is accordingly recommended that Nicomedes Frasqueri be discharged from
Supervised Release.


                                                        Respectfully submitted,


                                                  by     ?½,d~~
                                                        Noah Joseph
                                                        U.S. Probation Officer




                                      ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

             Date this     /7 Jt          day of - - ~ _ _ , _ - - ~ - - - - , 20         >/ .
                                                                  ~lJvZ
                                                        Honorable Colleen McMahon
                                                        Senior U.S. District Judge
